Citation Nr: 1545629	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for lumbar spine strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1993 to October 1997.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Board does not have jurisdiction over the issue of an increased rating for the left and right lower extremity radiculopathy because the Veteran did not submit a notice of disagreement as to the October 2013 rating decision that granted entitlement to service connection and assigned a separate evaluation for the left and right lower extremity radiculopathy.  See also March 2014 notice of determination letter (providing notice to the Veteran of his appellate rights).  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, as of this date, the evidence shows that the Veteran is employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disability.  See e.g., August 2015 Board hearing transcript at p. 5; August 2013 VA examination.  Accordingly, a TDIU has not been raised by the record and is not before the Board at this time.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the August 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

The matters regarding (a) peripheral neuropathy of the lower extremities secondary to lumbar strain; (b) peripheral neuropathy of the upper extremities secondary to lumbar strain; (c) neck injury secondary to lumbar strain; and (d) erectile dysfunction, have been raised by the Veteran in an August 2015 Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination regarding the lumbar spine in August 2013, in which the examiner noted that there was no muscle spasm and no use of a back brace.  Since the August 2013 VA examination, the Veteran has reported worsening of symptoms, to include spasms, usage of a back brace, and increased treatment for the back.  See August 2015 Board hearing transcript at p. 11, 13-14.  Because the Veteran has not been afforded a VA examination since August 2013, and based on reports of worsening symptoms, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the lumbar spine, specifically to include the following:

(a) updated private treatment records from Dr. M. R. from May 2010 to present.  

(b) any other relevant private treatment provider.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain all outstanding relevant VA treatment records, to include records from September 2013 to present.

3. After completing the above development, please schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  

The examiner is asked to please provide an opinion as to the nature, severity, and all symptoms of the lumbar spine disability.  For purposes of this opinion, please address the following:

(1) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(2) Whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


(3) The total duration of any incapacitating episodes due to the lumbar spine disability. 

(4) Whether there is unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

(5) Whether there is any objective neurologic abnormality, other than bilateral lower extremity radiculopathy, that is associated with the lumbar spine disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




